Exhibit 10.2

CONSENT AND SECOND AMENDMENT
TO
CREDIT AGREEMENT

This CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated
as of December 20, 2006,  by and among SITEL CORPORATION, a Minnesota
corporation (“Parent”), and each of Parent’s Subsidiaries identified on the
signature pages hereof (such Subsidiaries, together with Parent, are referred to
hereinafter each individually as a “Borrower”, and collectively, as the
“Borrowers”), and ABLECO FINANCE LLC, a Delaware limited liability company, as a
Lender, the arranger and administrative agent for the Lenders (as defined below)
and collateral agent for the Lender Group (as defined below) (in such
capacities, together with its successors and assigns in such capacities, the
“Agent”) and the other Lenders party hereto.

WHEREAS, Borrowers, Agent and certain lenders identified on the signature pages
thereto (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender”, and
collectively, as the “Lenders”; and together with Agent, collectively the
“Lender Group”) are parties to that certain Credit Agreement dated as of August
19, 2005 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”);

WHEREAS, (i) the Borrowers desire to increase the face amount of the letter of
credit issued by US Bank on behalf of Parent and listed on Schedule 4.19 to the
Credit Agreement from $900,000 to $1,350,000 (the “US Bank L/C Increase”) and to
increase the amount of cash and cash equivalents pledged to US Bank to secure
such letter of credit as described on Schedule P-1 to the Credit Agreement from
$900,000 to $1,350,000 (the “US Bank Lien Increase” and, together with the US
Bank L/C Increase, the “US Bank Transactions”) and (ii) SITEL do Brasil Ltda
(“SITEL Brazil”) desires to borrow up to an additional BRL 500,000 from Safra
and desires to apply the proceeds of such additional borrowing to repay amounts
listed on Schedule 2 to that certain Waiver, Consent and First Amendment to
Credit Agreement dated August 15, 2006 among Agent, Collateral Agent, Lenders
and Borrowers owing to Sudameris (the “SITEL Brazil Refinancing”);

WHEREAS, Borrowers have requested that Agent and Required Lenders consent to the
US Bank Transactions and the SITEL Brazil Refinancing and the undersigned
Required Lenders have agreed to do so subject to the terms and conditions
contained herein; and

WHEREAS, Borrowers, Agent and Required Lenders have further agreed to amend
Section 6.17(a)(iii) of the Credit Agreement, subject to the terms and
conditions contained herein.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


--------------------------------------------------------------------------------





1.             DEFINED TERMS.  UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED
TERMS USED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THE CREDIT
AGREEMENT.


2.             CONSENT. SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH
IN SECTION 5 BELOW, NOTWITHSTANDING ANY PROVISION IN THE CREDIT AGREEMENT OR THE
OTHER LOAN DOCUMENTS TO THE CONTRARY, AGENT AND THE REQUIRED LENDERS HEREBY
CONSENT TO THE US BANK TRANSACTIONS AND THE SITEL BRAZIL REFINANCING.  FOR THE
AVOIDANCE OF DOUBT, NO PORTION OF ANY INDEBTEDNESS BASKET SET FORTH IN SECTION
6.1 OR 6.16 OF THE CREDIT AGREEMENT, ANY INVESTMENT BASKET SET FORTH IN THE
DEFINITION OF PERMITTED INVESTMENTS OR ANY LIEN BASKET SET FORTH IN THE
DEFINITION OF PERMITTED LIENS OR IN SECTION 6.16 OF THE CREDIT AGREEMENT SHALL
BE DEEMED UTILIZED BY THE US BANK TRANSACTIONS AND THE SITEL BRAZIL
REFINANCING.  THIS CONSENT IS A LIMITED CONSENT AND SHALL NOT BE DEEMED TO
CONSTITUTE A CONSENT WITH RESPECT TO ANY OTHER CURRENT OR FUTURE DEPARTURE FROM
THE REQUIREMENTS OF ANY PROVISION OF THE CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENTS.


3.             AMENDMENTS TO CREDIT AGREEMENT.  SUBJECT TO THE SATISFACTION OF
THE CONDITIONS SET FORTH IN SECTION 5 OF THIS AMENDMENT, SECTION 6.17(A)(III) OF
THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY AS FOLLOWS:


(III)          LEVERAGE RATIO.  A LEVERAGE RATIO, MEASURED ON A QUARTER-END
BASIS, OF NOT MORE THAN THE RATIO SET FORTH IN THE FOLLOWING TABLE FOR THE
APPLICABLE PERIOD SET FORTH OPPOSITE THERETO:

Applicable Ratio

Applicable Period

2.50:1.0

For the 4 fiscal quarters ending March 31, 2006 and June 30, 2006

2.25:1.0

For the 4 fiscal quarters ending September 30, 2006 and December 31, 2006

2.00:1.0

For the 4 fiscal quarters ending each fiscal quarter thereafter

 


4.             RATIFICATION.  THIS AMENDMENT, SUBJECT TO SATISFACTION OF THE
CONDITIONS PROVIDED BELOW, SHALL CONSTITUTE CONSENTS AND AMENDMENTS TO THE
CREDIT AGREEMENT AND ALL OF THE LOAN DOCUMENTS AS APPROPRIATE TO EXPRESS THE
AGREEMENTS CONTAINED HEREIN.  IN ALL OTHER RESPECTS, THE CREDIT AGREEMENT AND
THE LOAN DOCUMENTS SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT IN
ACCORDANCE WITH THEIR ORIGINAL TERMS.

2


--------------------------------------------------------------------------------





5.             CONDITIONS PRECEDENT.  THE EFFECTIVENESS OF THIS AMENDMENT IS
SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


(A)           BORROWERS, AGENT AND THE REQUIRED LENDERS SHALL HAVE EXECUTED AND
DELIVERED TO AGENT THIS AMENDMENT;


(B)           BORROWERS, WFF FOREIGN BORROWERS, WFF, WF CANADA AND THE “REQUIRED
LENDERS” UNDER THE WFF CREDIT AGREEMENT SHALL HAVE EXECUTED AND DELIVERED A
CONSENT TO THE WFF CREDIT AGREEMENT IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO AGENT; AND


(C)           AGENT SHALL HAVE RECEIVED THE AMENDMENT FEE PAYABLE PURSUANT TO
SECTION 6 BELOW.


6.             AMENDMENT FEE.  BORROWERS HEREBY AGREE TO PAY TO AGENT ON THE
DATE HEREOF, FOR DISTRIBUTION TO THE LENDERS BASED ON THEIR PRO RATA SHARES, AN
AMENDMENT FEE EQUAL TO $50,000.  THE FOREGOING AMENDMENT FEE IS FULLY-EARNED AND
DUE AND PAYABLE IN IMMEDIATELY AVAILABLE FUNDS ON THE DATE HEREOF,
NON-REFUNDABLE, AND IS IN ADDITION TO, AND NOT IN LIEU OF, ALL OTHER FEES
CHARGED TO THE BORROWERS UNDER THE LOAN DOCUMENTS.


7.             RELEASE.  EACH BORROWER HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES AGENT AND THE LENDERS, AND ANY AND ALL
PARTICIPANTS, PARENT CORPORATIONS, SUBSIDIARY CORPORATIONS, AFFILIATED
CORPORATIONS, INSURERS, INDEMNITORS, SUCCESSORS AND ASSIGNS THEREOF, TOGETHER
WITH ALL OF THE PRESENT AND FORMER DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES OF
ANY OF THE FOREGOING, FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF
ANY KIND, NATURE OR DESCRIPTION, WHETHER ARISING IN LAW OR EQUITY OR UPON
CONTRACT OR TORT OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH SUCH
BORROWER HAS HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY SUCH PERSON FOR
OR BY REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING
FROM THE BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER
SUCH CLAIMS, DEMANDS AND CAUSES OF ACTION ARE MATURED OR UNMATURED OR KNOWN (AND
FOR THE AVOIDANCE OF DOUBT, NOT INCLUDING ANY ACT, OMISSION, MATTER, CAUSE OR
THING WHATSOEVER ARISING AFTER THE DATE OF THIS AMENDMENT) OR UNKNOWN.


8.             MISCELLANEOUS.


(A)           WARRANTIES AND ABSENCE OF DEFAULTS.  IN ORDER TO INDUCE AGENT AND
REQUIRED LENDERS TO ENTER INTO THIS AMENDMENT, EACH BORROWER HEREBY WARRANTS TO
AGENT AND THE LENDERS, AS OF THE DATE HEREOF, THAT:


(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE CREDIT
AGREEMENT OR IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF, AS THOUGH MADE ON AND AS OF SUCH
DATE (EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES RELATE
SOLELY TO AN EARLIER DATE); AND


(II)           NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING ON THE DATE HEREOF.

3


--------------------------------------------------------------------------------





(B)           EXPENSES.  BORROWERS, JOINTLY AND SEVERALLY, AGREE TO PAY ON
DEMAND ALL REASONABLE COSTS AND EXPENSES OF AGENT (INCLUDING THE REASONABLE FEES
AND EXPENSES OF OUTSIDE COUNSEL FOR AGENT) IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AMENDMENT AND ALL
OTHER INSTRUMENTS OR DOCUMENTS PROVIDED FOR HEREIN OR DELIVERED OR TO BE
DELIVERED HEREUNDER OR IN CONNECTION HEREWITH.  ALL OBLIGATIONS PROVIDED HEREIN
SHALL SURVIVE ANY TERMINATION OF THIS AMENDMENT AND THE CREDIT AGREEMENT.


(C)           GOVERNING LAW.  THIS AMENDMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.


(D)           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE PARTIES HERETO ON THE SAME OR SEPARATE COUNTERPARTS,
AND EACH SUCH COUNTERPART, WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN
ORIGINAL, BUT ALL SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE
SAME AMENDMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF THIS AMENDMENT BY
TELEFACSIMILE OR ELECTRONIC MAIL SHALL BE EQUALLY AS EFFECTIVE AS DELIVERY OF AN
ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT.  ANY PARTY DELIVERING AN
EXECUTED COUNTERPART OF THIS AMENDMENT BY TELEFACSIMILE OR ELECTRONIC MAIL SHALL
ALSO DELIVER AN ORIGINAL EXECUTED COUNTERPART OF THIS AMENDMENT, BUT THE FAILURE
TO DO SO SHALL NOT AFFECT THE VALIDITY, ENFORCEABILITY OR BINDING EFFECT OF THIS
AMENDMENT.

[Signature Pages Follow.]

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:

 

 

 

SITEL CORPORATION,
a Minnesota corporation

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

Title:

Vice President of Finance and Treasury

 

 

 

 

 

NATIONAL ACTION FINANCIAL
SERVICES, INC.,
a Georgia corporation

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

Title:

Assistant Treasurer

 

 

 

 

 

SITEL HOME MORTGAGE CORP.,
a Nebraska corporation

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

Title:

Treasurer

 

 

 

 

 

FINANCIAL INSURANCE SERVICES,
INC.,
a Nebraska corporation

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

Title:

Treasurer

 

 

 

 

 

SITEL INTERNATIONAL LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ Ronald E. Reno

 

Title:

Vice President of Finance and Treasury

 

 

 

 

5


--------------------------------------------------------------------------------




 

 

AGENT AND ON BEHALF OF ITSELF

 

AND ITS AFFILIATE ASSIGNS, AS A

 

LENDER:

 

 

 

ABLECO FINANCE LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/

 

Title:

 

 

 

 

 

 

6


--------------------------------------------------------------------------------